Citation Nr: 1332854	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  04-27 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to October 1976, from October 2001 to July 2002, and periods of active duty for training (ACDUTRA) as a member of the Air Force Reserves on many occasions in between, including in August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case was previously before the Board in February 2007, April 2010, July 2012, and June 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has been diagnosed as having PTSD as a result of verified stressor events during his military service.


CONCLUSION OF LAW

The criteria for service connection of PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to support the diagnosis of posttraumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

Prior to the amendment of 38 C.F.R. § 3.304(f), where, as here, the Veteran did not engage in combat, the Veteran's statement and testimony alone was not sufficient to establish the occurrence of the claimed in-service stressor and his statements and testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Facts and Analysis

The record shows that the Veteran had two distinct periods of service, in the US Army in October 1974 to October 1976 and in the Air Force in October 2001 to July 2002.  He also served many years in the Air Force Reserve, with periods of ACDUTRA.  At all times in service, his military occupational specialty (MOS) is shown as Military Policeman.

The Veteran filed a claim of service connection for PTSD in May 2003 and noted that he was being treated privately for this disability.  A statement submitted by his mental health provider, Dr. Greene, in June 2009, described the Veteran's diagnosis and its effects on his ability to work and function.  The opinion tied the Veteran's diagnosed PTSD to two specific incidents in service.  The first, when the Veteran was in the Army, involved responding to the scene of a messy suicide in a car by a major on a base in Georgia.  The second, during a period of ACDUTRA in the Air Force Reserve, when the Veteran was at the scene following a messy suicide in a guard shack by one of his subordinates, a female airman.  The Veteran reported nightmares and flashbacks related to these incidents and subsequent difficulty dealing with women joining the fire department where he worked because of concerns about their emotional stability.

The Veteran was provided with VA examinations in September 2003 and July 2009 which also diagnosed PTSD and linked the PTSD to the Veteran's experiences in service dealing with the aftermath of two suicides.

After a prolonged period and some confusion, VA was able to confirm that both of the stressor events in question had occurred.  In October 1974 a major had committed suicide in his car on base at Fort McPherson.  The Veteran was stationed at that base during the time that the event occurred, although his name is not shown in any of the reports generated regarding the incident.  In August 1989, a female airman died of a self-inflicted gunshot wound in her guard shack at Hanscom Air Force Base.  Records show that the Veteran was assigned to Hanscom Air Force Base at that time and had performed ACDUTRA at about the same time as the incident occurred, although again the official reports did not include any mention of the Veteran.

The Veteran was provided with another VA examination in June 2011.  At that time, the examiner diagnosed Dysthymia not related to military service, but did not given an opinion as to whether the earlier diagnoses of PTSD were correct.  By the time of the June 2011 examination, the Veteran had retired from his job in the fire department and moved to Montana to fish.

Based on the evidence set forth above, the criteria for service connection for PTSD have been met.  The record shows that the Veteran served as a member of the Military Police for the duration of his service and that he was assigned to and working at the facilities where the identified stressor incidents occurred during the appropriate time periods.  As such, it is conceivable that the Veteran was present at both suicide scenes, even though he is not named in the reports of the incidents.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the appellant need not submit evidence of personal participation in stressful events; he or she need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [that] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, that Board finds that such a burden has been met, and the stressor events are thus corroborated.

With respect to the Veteran's current disability, the Board notes that the most recent VA examination did not yield a diagnosis of PTSD.  However, the evidence clearly shows a diagnosis of PTSD, which was explicitly found to be due to the stressor incidents at issue, during the course of the appeals period.  This satisfies the requirements for service connection.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The appropriateness of any assigned disability rating for the specific time periods is a matter for the RO to determine.  It does not negate the evidence which supports the grant of service connection for the underlying disability.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


